EXHIBIT 10.4



PRIME MEDICAL SERVICES, INC.
1301 S. CAPITAL OF TEXAS HIGHWAY, SUITE C-300
AUSTIN, TEXAS 78746

July 9, 2003

Robert W. Bachman
11609 Swinford Lane
Mokena, IL 60448

Dear Mr. Bachman:

        This letter agreement evidences the agreement between Prime Medical
Services, Inc., a Delaware corporation (“Prime”), and you regarding Prime’s
repurchase of up to 364,075 shares of common stock of Prime owned by you on the
date of this letter agreement (the “Shares”).

        For good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, and intending to be legally bound, Prime and you
agree as follows:

1.     Purchase. Subject to the terms hereof, at the Closing (as defined below),
Prime hereby agrees to acquire from you, and you agree to sell to Prime, 121,358
of the Shares (such shares, the “Purchased Shares”) for an aggregate purchase
price of $855,573.90 (the “Purchase Price”). The closing of the purchase and
sale of the Purchased Shares (the “Closing”) shall occur on July 24, 2003. The
Purchase Price shall be paid upon the Closing in cash by Prime by wire transfer
of immediately available funds to you, in accordance with your wire transfer
instructions provided to Prime in writing. You shall deliver the Purchased
Shares to Prime at the Closing, free and clear of any and all liens, claims,
security interests, pledges, mortgages, restrictions or encumbrances of any kind
(“Encumbrances”), other than those restrictions arising from applicable federal
and state securities laws. At the Closing, you shall also deliver to Prime (a) a
certificate or certificates representing the Purchased Shares registered in your
name (the “Share Certificates”), together with a duly executed stock power
endorsed to Prime, (b) a certificate making representations and warranties to
Prime substantially similar to your representations and warranties contained in
this letter agreement, and (c) any other transfer-related documents Prime
reasonably requests. At the Closing, Prime shall deliver to you a copy of an
instruction letter (in a form reasonably acceptable to the parties) delivered by
Prime to its transfer agent instructing the transfer agent to deliver to you one
or more certificates (in amounts directed by you in writing) for the balance of
any Shares represented by the Share Certificates but not included in the
Purchased Shares.

2.     Right.

(a)     You may require (the “Right”) Prime to acquire up to 121,358 of the
Shares on June 30, 2004 and up to 121,359 of the Shares on June 30, 2005 at a
purchase price of $7.05 per Share. Prime further agrees that, within 15 days of
the date of this letter agreement, its Chief Executive Officer shall request in
good faith (with his recommendation for approval) that Prime’s board of
directors authorize an increase in the per Share purchase price for Shares to be
acquired on June 30, 2004 from $7.05 to $7.40 per Share and for Shares to be
acquired on June 30, 2005 from $7.05 to $7.75 per Share, provided, you
acknowledge and agree that Prime’s board of directors is under no obligation to
approve such request and neither Prime nor any of its directors, officers,
agents or representatives has given or hereby gives (and none of them is
authorized to give) any representation or assurance that such approval will be
obtained. If approval for the per Share price increases is obtained, Prime
agrees that it will promptly notify you of such approval, and in such event you
and Prime agree to promptly amend this letter agreement to reflect such
increases.





--------------------------------------------------------------------------------

(b)     The Right may only be exercised one time with respect to 2004 and one
time with respect to 2005. To exercise the Right with respect to a particular
year, you shall provide an irrevocable written notice to the Chief Executive
Officer of Prime of such exercise and the number of Shares to be acquired upon
such exercise on or before June 15 of such year. To the extent you do not
exercise the Right with respect to a particular year in accordance with the
terms hereof, the Right with respect to such year to the extent not exercised
shall terminate. To the extent you exercise the Right with respect to a
particular year in accordance with the terms hereof, the closing of such
exercise shall occur on June 30 of such year (or if such day is not a business
day, then the first business day after June 30 of such year), the purchase price
shall be paid in immediately available funds at such closing by wire transfer in
accordance with your wire transfer instructions provided to Prime in writing,
and the acquired Shares shall be delivered to Prime at such closing free and
clear of any and all Encumbrances, other than those restrictions arising from
applicable federal and state securities laws. In addition, at such closing, you
shall deliver to Prime (a) a certificate or certificates representing the
acquired Shares registered in your name, together with a duly executed stock
power endorsed to Prime, (b) a certificate making representations and warranties
to Prime substantially similar to your representations and warranties contained
in this letter agreement, and (c) any other transfer-related documents Prime
reasonably requests.

3.     Certain Events. In the event of any reorganization, recapitalization,
merger, stock split, stock dividend, combination, spin-off, liquidation,
exchange or similar event affecting Prime’s common stock between the date of
this letter agreement and (a) the Closing or (b) the date of any subsequent
purchase and sale of Shares pursuant to Section 2 (an “Adjustment Event”), then
the term “Shares” shall be deemed to refer to and include the Shares, as well as
all other securities and property received by you in respect thereof or in
exchange therefor as a result of the Adjustment Event, and the amount to be paid
by Prime (or its successor as a result of the Adjustment Event) shall be
proportionately adjusted so that the total amount to be paid by Prime at the
Closing or in respect of any purchase and sale pursuant to Section 2 remains
unchanged.

4.     Representations and Warranties by You. You represent and warrant to Prime
that:

(a)     you have full legal capacity to enter into this letter agreement and to
perform all of your obligations set forth in this letter agreement;

(b)     your execution of this letter agreement and your performance of all of
your obligations set forth in this letter agreement do not require any
third-party consent or approval;

2



--------------------------------------------------------------------------------

(c)     your execution of this letter agreement and your performance of all of
your obligations set forth in this letter agreement do not and will not conflict
with or violate any law, rule, regulation or agreement applicable to you, this
letter agreement or the transactions described herein;

(d)     you have no direct or indirect interest in or beneficial ownership of
any securities of Prime or any of its subsidiaries, except for (i) the Shares,
(ii) approximately 12,763 shares of Prime common stock owned by you that are not
included in the Shares, (iii) stock options to acquire 83,000 shares of Prime
common stock, granted pursuant to Prime’s Amended and Restated 1993 Stock Option
Plan (the “Stock Options”), and (iv) shares of Prime common stock you hold in
your Prime 401(k) plan account;

(e)     other than this letter agreement, there is no option, warrant, right,
call, proxy, agreement, or understanding of any nature whatsoever that directly
or indirectly calls for the sale, pledge or other transfer or disposition of any
of the Shares, any interest therein or any rights with respect thereto, or
relates to the voting, disposition, exercise, or control of the Shares or
obligates you to grant, offer or enter into any of the foregoing; and

(f)     you are the sole record owner and beneficial owner of the Shares, you
hold good and valid title to the Shares free and clear of any Encumbrances
(except restrictions arising from applicable federal and state securities laws),
and the sale by you of the Purchased Shares and the delivery of the certificates
representing the Purchased Shares to Prime pursuant hereto will transfer to
Prime good and valid title to the Purchased Shares.

5.     Representations and Warranties by Prime. Prime represents and warrants to
you that:

(a)     Prime has valid and legal authority to enter into this letter agreement
and to perform all of its obligations set forth in this letter agreement;

(b)     Prime’s execution of this letter agreement and its performance of all of
its obligations set forth in this letter agreement do not require any
third-party consent or approval; and

(c)     Prime’s execution of this letter agreement and Prime’s performance of
all of its obligations set forth in this letter agreement do not and will not
conflict with or violate any law, rule, regulation or agreement applicable to
Prime, this letter agreement or the transactions described herein.

6.     Other.

(a)     All expenses incurred by the parties hereto in connection with the
preparation and negotiation of this letter agreement shall be borne solely and
entirely by the party that has incurred such expenses.

(b)     This letter agreement embodies the entire agreement and understanding
between the parties with respect to the subject matter hereof and supersedes all
prior agreements and understanding related to such subject matter. There are no
third-party beneficiaries of this letter agreement, express or otherwise. This
letter agreement and any rights hereunder may not be assigned by any party
without the prior written consent of the other party, except for probative
transfers of your rights upon your death or transfers of your rights upon a
judicial determination that your are legally incapacitated. Subject to the prior
sentence, this letter agreement shall be binding on and shall inure to the
benefit of the permitted successors, assigns, heirs, executors and
administrators of the parties. This letter agreement may not be amended or
modified except by an instrument in writing signed by each of the parties. This
letter agreement may be executed in counterparts, each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument. Signatures delivered by telecopy shall be considered for all
purposes to be the same as original signatures and the parties agree to deliver
original signatures to one another within 5 days.

3



--------------------------------------------------------------------------------

(c)     This letter agreement shall be governed by and construed in accordance
with the laws of the State of Delaware. In the event of a material default under
this letter agreement by either party, the non-defaulting party shall be
entitled to recover reasonable attorneys’ fees and expenses that it actually
incurs in seeking to enforce its rights and pursuing remedies under this letter
agreement.


  Sincerely,

PRIME MEDICAL SERVICES, INC.


By:__________________________________
Name:________________________________
Title:_________________________________



ACKNOWLEDGED AND AGREED AS OF THE FIRST DATE ABOVE:

_______________________________
Robert W. Bachman





4



--------------------------------------------------------------------------------

AMENDMENT

        This Amendment (this “Amendment”) dated effective as of July 24, 2003,
by and between Prime Medical Services, Inc., a Delaware corporation (“Prime”),
and Robert W. Bachman (“Bachman”), is to that certain letter agreement between
Prime and Bachman dated July 9, 2003 (the “Letter Agreement”).

        WHEREAS, pursuant to the Letter Agreement, Prime agreed to purchase up
to 364,075 shares of its common stock owned by Bachman (the “Shares”);

        WHEREAS, the Letter Agreement required that Prime’s Chief Executive
Officer request in good faith within fifteen (15) days of the Letter Agreement
that Prime’s board of directors authorize an increase in the per Share purchase
price for certain of the Shares;

        WHEREAS, Prime’s board of directors approved an increase in the per
Share purchase price for Shares to be acquired on June 30, 2004 to $7.12 per
Share and an increase in the per Share purchase price for Shares to be acquired
on June 30, 2005 to $7.19 per Share; and

        WHEREAS, the parties desire to amend the Letter Agreement in certain
respects as more specifically set forth below.

        NOW THEREFORE, in consideration of the premises and the representations,
warranties and agreements herein contained, the parties hereto agree as follows:

1.     Amendment to the Letter Agreement. (a) The parties hereby agree to amend
Section 2(a) of the Letter Agreement to read in its entirety as follows:

(a)     You may require (the “Right”) Prime to acquire up to 121,358 of the
Shares on June 30, 2004 at a purchase price of $7.12 per Share and up to 121,359
of the Shares on June 30, 2005 at a purchase price of $7.19 per Share.

2.     Ratification. Except as expressly amended by this Amendment, the Letter
Agreement and the exhibits and schedules thereto shall remain in full force and
effect, and none of the rights, interests and obligations existing and to exist
under the Letter Agreement, as amended, are hereby released, diminished or
impaired. The parties hereby reaffirm all covenants, representations and
warranties in the Letter Agreement as amended hereby.

3.     Execution in Counterparts. For the convenience of the parties, this
Amendment may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

4.     Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Texas.

[Signature Page Follows]





--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Letter Agreement
to be duly

executed effective as of the date first above written.

  PRIME MEDICAL SERVICES, INC.


By:      _________________________
Name: _________________________
Title:   _________________________




_________________________
Robert W. Bachman